DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 23, 2022 has been entered. Claims 1 – 10 are pending in the application. The amendment to the claims have overcome the drawing, specification and claim objections, 112(b) rejections but not the 112(a) rejections set forth in the last Non-Final Action mailed March 29, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a detection copper electrode” in line 1. The claim recites a (single) copper electrode. The specification recites: (see page 1, lines 15-16) “a detection copper electrode” is used to detect the water flow and wherein (see page 5, lines 8-10) the detection copper electrode comprises of a (single) copper electrode and a detection circuit board. The written description requirement was not met because there is no support for how a (single) copper electrode detects the water flow (emphasis added). Furthermore, the claimed sensor is further disclosed as a non-contact sensor. It is not disclosed as to what and how electrical properties are monitored using this non-contact (single) copper electrode sensor for detecting the water flow in the inlet pipe. The detection of water flow is vital for actuation of the pump. Therefore, the above limitation was not described in the originally filed specification in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) or a joint inventor had possession of the claimed invention.
Claims 2 – 10 are rejected for being dependent on claim 1.

Allowable Subject Matter
Claims 1 – 10 would be allowable, for the reasons stated in the last office action, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive.
Argument 1: “Furthermore, referring to the support for how a copper electrode detects the water flow, the applicant respectfully submits that the support would be known to one skilled in the art. One skilled in the art would recognize how a non-contact sensor detects the water flow. For example, US10995481, which is directed to toilet with overflow protection, discloses the use of a flush actuation sensor 234 which may be a capacitive sensor (non-contact). (See lines 27-43 of column 11)”.
Examiner’s response: The cited disclosure in the reference of US 10995481 (herein after ’481) is acknowledged. However, ’481 does not disclose any further details about the structure of the flush actuation sensor except for the schematic (rectangle box) labelled “234” as a flush actuation sensor in fig. 19. Nowhere in ’481 it is disclosed that “a detection copper electrode (as claimed)” takes the form of the flush actuation sensor. Thus, this argument is not found to be persuasive.
Argument 2: “One skilled in the art would recognize that using the principle of capacitive sensing, the copper electrode, the water flow, and a media between the two, can form a capacitor. Further, the capacitance value generated between the water flow and the copper electrode, can be collected by the detection circuit board to determine whether there is the water flow”.
Examiner’s response: It is acknowledged that the one of ordinary skill in the art would recognize the principle of capacitive sensing. However, this principle relies upon disruption of the electric field by the target (being a fluid/liquid in this case). The electric field generation requires two electrodes. In the instant invention as well as in the claim, only one electrode (i.e. “a detection copper electrode”) is recited. Furthermore, applicant states “the copper electrode, the water flow, and a media between the two, can form a capacitor”. It is unclear as to how “the water flow” is or acts another electrode? Thus, this argument is not found to be persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746